 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
      THE COMPHY CO.,
10                                                             No. C18-460 RSM
                                 Plaintiff,
11                                                             SECOND STIPULATED MOTION TO
               v.                                              STAY AND ORDER TO STAY
12
      AMAZON.COM, INC.,
13
                                 Defendant.
14

15

16

17             Plaintiff The Comphy Co. (“Comphy”) and Defendant Amazon.com, Inc. (“Amazon)
18    jointly present the following stipulation and request that the Court enter the proposed subjoined
19    order:
20                                             STIPULATION
21             1.    The parties are continuing to negotiate and refine the final terms of a tentative
22    written settlement agreement.
23             2.    The parties request that the Court stay this matter for an additional 30 days to
24    permit the parties to attempt to negotiate a final written settlement agreement.
25             3.    At the conclusion of the stay, the parties will file a joint status report or
26    stipulated motion to dismiss.
27

     SECOND STIPULATED MOTION TO STAY AND ORDER TO STAY                             Davis Wright Tremaine LLP
                                                                                             L AW O F FI CE S
     (No. 2:18-cv-01460-RSM) - 1                                                       920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
 1    DATED this 11th day of June, 2019.

 2
                                           DAVIS WRIGHT TREMAINE LLP
 3
                                           By /s/ Zana Z. Bugaighis
 4                                            Bonnie E. MacNaughton, WSBA #36110
                                              Zana Z. Bugaighis, WSBA #43614
 5                                            James Harlan Corning, WSBA #45177
                                              920 Fifth Avenue, Suite 3300
 6                                            Seattle, Washington 98104-1610
 7                                            Telephone: (206) 622-3150
                                              Fax: (206) 757-7700
 8                                            E-mail: bonniemacnaughton@dwt.com
                                                        zanabugaighis@dwt.com
 9                                                      jamescorning@dwt.com
10                                            Joseph C. Gratz (pro hac vice)
11                                            Vera Ranieri (pro hac vice)
                                              DURIE TANGRI LLP
12                                            217 Leidesdorff Street
                                              San Francisco, California 94111
13                                            Telephone: (415) 362-6666
                                              Fax: (415) 236-6300
14                                            E-mail:    jgratz@durietangri.com
15                                                       vranieri@durietangri.com

16                                            Attorneys for Defendant Amazon.com, Inc.

17
                                           – and –
18

19                                         BROWNLIE WOLF & LEE, LLP
20                                         By /s/ Mark J. Lee*
                                              Mark J. Lee, WSBA #19339
21                                            Haylee J. Hurst, WSBA #51406
22                                            230 E. Champion Street
                                              Bellingham, Washington 98225
23                                            Telephone: (360) 676-0306
                                              Fax: (360) 676-8058
24                                            E-mail:     mark@bellinghamlegal.com
                                                          haylee@bellinghamlegal.com
25

26

27

     SECOND STIPULATED MOTION TO STAY AND ORDER TO STAY              Davis Wright Tremaine LLP
                                                                              L AW O F FI CE S
     (No. 2:18-cv-01460-RSM) - 2                                        920 Fifth Avenue, Suite 3300
                                                                          Seattle, WA 98104-1610
                                                                   206.622.3150 main · 206.757.7700 fax
 1                                           Steven P. Fallon (pro hac vice)
                                             Allyson M. Martin (pro hac vice)
 2                                           GREER BURNS & CRAIN LTD
                                             300 S. Wacker Drive, Suite 2500
 3                                           Chicago, Illinois 60606
                                             Telephone: (312) 360-0080
 4                                           Fax: (312) 360-9315
                                             E-mail: sfallon@gbc.law
 5                                                    amartin@gbc.law
 6                                           Attorneys for Plaintiff The Comphy Co.
 7

 8                                           *Signature authorized by email on June 11, 2019

 9

10
            IT IS SO ORDERED this 14th day of June 2019.
11

12

13
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

     SECOND STIPULATED MOTION TO STAY AND ORDER TO STAY                 Davis Wright Tremaine LLP
                                                                                 L AW O F FI CE S
     (No. 2:18-cv-01460-RSM) - 3                                           920 Fifth Avenue, Suite 3300
                                                                             Seattle, WA 98104-1610
                                                                      206.622.3150 main · 206.757.7700 fax
